Case 1:20-cv-01597-MN-CJB Document 17 Filed 01/22/21 Page 1 of 3 PageID #: 661



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,
                                                      Civil Action No.: 1:20-cv-01597-MN-CJB
               Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 FREECONFERENCECALL.COM, INC.,

               Defendant.


        STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
               FOR PARTIES TO SUBMIT CASE MANAGEMENT

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto through

their undersigned counsel, and subject to the approval of the Court, that the time for Plaintiff and

Defendants to jointly file (i) a copy of Judge Burke's Case Management Checklist; (ii) a proposed

Scheduling Order; and (iii) a letter, as ordered on December 23, 2020, is extended until February

19, 2021. The requested extension should not disrupt the schedule in this case or prejudice any

party. Counsel for Defendant has been consulted and does not oppose the extension.

 Dated: January 22, 2021                             Respectfully submitted,

 Of counsel:                                         CHONG LAW FIRM PA

 Andrew S. Curfman (pro hac vice)                    /s/ Jimmy Chong
 SAND, SEBOLT & WERNOW CO., LPA                      Jimmy Chong (#4839)
 Aegis Tower – Suite 1100                            2961 Centerville Road, Suite 350
 4940 Munson Street NW                               Wilmington, DE 19808
 Canton, Ohio 44718                                  Telephone: (302) 999-9480
 Telephone: (330) 244-1174                           Facsimile: (877) 796-4627
 Facsimile: (330) 244-1173                           Email: chong@chonglawfirm.com
 Email: andrew.curfman@sswip.com
                                                     ATTORNEY FOR PLAINTIFF
Case 1:20-cv-01597-MN-CJB Document 17 Filed 01/22/21 Page 2 of 3 PageID #: 662




 Of Counsel:                                 FISH & RICHARDSON P.C.

 Neil J. McNabnay                             /s/ Jeremy D. Anderson
 Ricardo J. Bonilla                          Jeremy D. Anderson (#4515)
 Adil A. Shaikh                              222 Delaware Avenue, 17th Floor
 1717 Main Street, Suite 5000                Wilmington, Delaware 19801
 Dallas, Texas 19001                         (302) 652-5070 (Telephone)
 (214) 747-5070 (Telephone)                  (302) 652-0607 (Facsimile)
 (214) 747-2091 (Facsimile)                  janderson@fr.com
 mcnabnay@fr.com
 rbonilla@fr.com                             ATTORNEYS FOR DEFENDANT
 shaikh@fr.com




       SO ORDERED this _____ day of ___________________, 2021.



                                             UNITED STATES DISTRICT JUDGE




                                         2
Case 1:20-cv-01597-MN-CJB Document 17 Filed 01/22/21 Page 3 of 3 PageID #: 663




                               CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and correct copy has been electronically

 filed using the CM/ECF filing system, which automatically sends email notifications to all

 counsel of record and which will permit viewing and downloading of same from the CM/ECF

 system on January 22, 2021.

                                           /s/ Jimmy Chong
                                           Jimmy Chong (#4839)




                                              3
